                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

UNITED STATES OF AMERICA                        CRIMINAL ACTION NO. 19-00043-01

VERSUS                                          JUDGE S. MAURICE HICKS, JR.

CHRISTOPHER DONTA WILLIS (01)                   MAGISTRATE JUDGE HORNSBY

                                       ORDER

       Before the Court is a “Rule 59(3) Request for District Judge to Receive Further

Evidence in Regard[] to Additional Objections Presented [To] and Suppressed by

Defense Counsel” filed pro se by Defendant Christopher Willis (“Willis”). See Record

Document 89. Willis is represented by competent and experience counsel, Joseph

Greenwald, Jr. Willis should communicate with the Court through his attorney only, as “a

criminal defendant does not have the right to ‘hybrid representation.’” United States v.

Ogbonna, 184 F.3d 447, 449 & n. 1 (5th Cir.1999); United States v. Lopez, 313 F.App’x

730, 731 (5th Cir. 2009). As such, Willis’ pro se motion/request (Record Document 89)

is DENIED. Mr. Greenwald is directed to contact Willis to discuss the contents of his

recent pro se filing.

        IT IS SO ORDERED.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 30th day of

October, 2019.
